DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2021 which cancels claims 7-8. 

Claim Objections
Claim 5 objected to because of the following informalities:  the limitation directs to “the function multiples the scene point brightness” which is grammatically incorrect and awkward since multiples is not a verb, and does not indicate an act on or state of “the scene point brightness”. For this reason, the wording of the claim is objected. However, the examiner understands the intention of the claimed limitation as to apply multiplication to the scene point brightness. For the purposes of examination, the limitation “the function multiples the scene point brightness” will be interpreted as “the function multiplies . Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 rejected under 35 U.S.C. 102(a)(1) as being taught by Quadling; Mark et al. (US 20120236117 A1).
Regarding claim 1, Quadling teaches, 
A system for correcting illumination in an image, (¶57 and Fig. 11, “system 520”calibrated to “accommodate for the effects of the light“) comprising: 
a light source positioned to illuminate scene points; (¶57,60 and Fig. 11-522, 3D digitizer of system 520 includes “a light source 522 that emits a light beam 524” where there is a plane “being illuminated by the light source”)
a camera positionable to capture images of the scene points; (¶57 and Fig. 11-526, 3D digitizer of system 520 includes “an image capture device 526 that has a digitizing volume 528” where any visible “surface of an object can be digitized” by the image capture device 526 such as a calibration object 530) 
at least one processor and at least one memory, (¶38,37 and Fig. 3-124, “processing system 124 includes multiple hardware and/or software components” where hardware includes any physical device that is capable of storing machine-readable instructions, such as memory or other data storage devices”) the at least one memory storing instructions executable by said at least one processor to: 
determine a distance between each of a plurality of scene points and the light source; (¶46 and 45, process determines “three intensity functions Ir, Ig and Ib describing the intensity behavior of the light source for each of those primary colors” which relates to “distance from light source” where “each pixel of the images may be represented by three intensities, namely the intensity of the red channel, the green channel, and the blue channel”) and 
(¶46,45, and 61, “intensity compensation factor is then applied” so that the “color image is adjusted or compensated” based on “suitable compensation factor” given by an intensity function where the “intensity function is determined based on the intensity maps of the plurality of images”) and 
an image display for displaying the enhanced light compensated image. (¶65, “model is displayed from a first view point” based on a “plurality of calibrated images of the object” from the using the calibrated imaged was processed to compensate “for the effects of the light source”)

Regarding claim 4, Quadling teaches the limitation of claim 1, 
	Quadling teaches additionally, 
a function in which illumination correction for a scene point (¶45, “a suitable compensation factor is given by f=I(x’,y’,z0)/ I(x’,y’,z’) where I(x, y, z) is the intensity function”) is inversely proportional to the distance determined for that scene point. (¶45, where the “intensity will tend to decrease with increased distance from the light source (according to the inverse square law)”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2,3 rejected under 35 U.S.C. 103 as being unpatentable over Quadling; Mark et al. (US 20120236117 A1) in view of Rhemann; Christoph et al. (US 20140241612 A1)
Regarding claim 2, Quadling teaches the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 2,
	However, Rhemann teaches additionally, 
camera is a 3D camera. (¶23 and Fig. 1-106, “active stereo camera 106 has an associated illumination source”)
It would have been obvious to one with ordinary skill in the art before the time of filing the claimed invention to combine the Light compensated modeling of Quadling with the camera arrangement of Rhemann which includes a stereo camera paired with an illumination source. This allows for consideration of spatial propagation to improve performance. 

Regarding claim 3, Quadling with Rhemann teaches the limitation of claim 2,
Rhemann teaches additionally, 
(¶23, “active stereo camera 106 comprises two image capture devices separated from one another by a known distance”)
It would have been obvious to one with ordinary skill in the art before the time of filing the claimed invention to combine the Light compensated modeling of Quadling with the camera arrangement of Rhemann which includes a stereo camera paired with an illumination source. This allows for consideration of spatial propagation to improve performance. 

Claim 5,6 rejected under 35 U.S.C. 103 as being unpatentable over Quadling; Mark et al. (US 20120236117 A1) in view of NISHI; Takayuki et al. (US 20170059410 A1)
Regarding claim 5, Quadling teaches the limitation of claim 4,
	But does not explicitly teach the additional limitation of claim 5,
	However, Nishi teaches additionally, 
function multiples the scene point brightness by the square of the distance for that point. (¶50, “distance correction can be a correction which multiplies the light intensity by the square of the propagation distance of the light.”)
It would have been obvious to one with ordinary skill in the art before the time of filing the claimed invention to combine the Light compensated modeling of Quadling with the distance correction of Nishi which corrects the intensity based on a light propagation distance. This removes distance dependence to accomplish sensitivity correction.  

Regarding claim 6, Quadling teaches the limitation of claim 4,
	But does not explicitly teach the additional limitation of claim 6,
	However, Nishi teaches additionally, 
(¶50, “multiplies the light intensity by the square of the propagation distance of the light.”)
It would have been obvious to one with ordinary skill in the art before the time of filing the claimed invention to combine the Light compensated modeling of Quadling with the distance correction of Nishi which corrects the intensity based on a light propagation distance. This removes distance dependence to accomplish sensitivity correction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483